Citation Nr: 1800737	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  10-15 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a sciatic nerve disorder, to include as secondary to a low back disorder.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to February 1979.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In September 2011, February 2015, and January 2016, the Board remanded these claims for additional development.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in July 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.


FINDINGS OF FACT

1.  The competent and probative evidence is, at the very least, in relative equipoise as to whether the Veteran's degenerative disease of the low back was incurred in service.

2.  The Veteran's sciatic nerve disorder is due to his service-connected degenerative disease of the low back disability.

3.  The competent and credible evidence is against a finding that the Veteran has a right knee disorder causally related to, or aggravated by, active service, or due to or aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disease of the low back have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for sciatic nerve disorder, as secondary to the Veteran's degenerative disease of the low back, have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.310 (2017).

3.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim denied herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran, through his representative, has asserted that the August 2016 VA medical opinion is inadequate because the examiner did not sufficiently take into account the Veteran's lay contentions.  However, the Board finds the opinion adequate in regard to the claimed right knee disability and specifically observes that the examiner's opinion regarding that disability reflects consideration of the medical evidence of record, provides a detailed description of the condition, and provides analysis and medical rationale of the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Subsequent to the most recent Board decision, VA medical opinions were obtained and, in a letter accompanying a Supplemental Statement of the Case dated in September 2016, the Veteran was informed that he was being provided with a period of time to respond with additional comments or evidence.  Thereafter, the Veteran, through his representative, submitted an additional private provider opinion.  The Board notes that in September 2016 the Veteran's representative waived Agency of Original Jurisdiction (AOJ) initial consideration of evidence submitted thereafter.  The Board is satisfied that there has been substantial compliance with the prior Board remand directives and the Board may proceed with review.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

II.  Claims for Service Connection

The Veteran seeks entitlement to service connection for a low back disorder; a sciatic nerve disorder, to include as secondary to a low back disorder; and a right knee disorder, to include as secondary to a low back disorder.  Service connection may be granted if the evidence demonstrates that a current disability results from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).

Service treatment records dated in June 1975 reveal that the Veteran was treated for back complaints.  According to these records, he complained that he was playing softball the prior night and, while running, twisted his back.  Treatment providers noted possible pulled muscle and that the Veteran could not straighten up and complained of pain radiating down the anterior thigh.  Examination revealed loss of normal lordotic curve, limited trunk flexion, and limited extension, as well as standing on toes and heels with difficulty.  The impression was acute lumbosacral paravertebral spasm.  An x-ray report did not reveal significant abnormality and a clinical record from the same month reflects that he was admitted to the hospital with severe low back pain and no neurological sequelae, but became totally asymptomatic and was discharged after two days.  The discharge diagnosis was acute low back pain.  Although the Veteran's October 1978 report of medical history completed at time of separation reflects that he did not self-report a (then) current back disability, it does reflect his 1975 hospitalization. 

In September 2009 the Veteran reported that he had experienced a back condition since leaving the service and explained that he did not continually seek medical treatment because the only thing he was provided was aspirin, which he could buy at the store.  He stated that it was not until he had to have his knee surgery that he discovered how bad his back condition had become.  The Veteran underwent a right knee arthroscopy, partial medial meniscectomy and lateral meniscectomy in May 2008, after reporting for treatment in March 2008; although medical records reflect that the Veteran did not recall a knee injury and reported approximately six weeks of right knee pain, he was -after magnetic resonance imaging (MRI)- diagnosed with right knee medial and lateral meniscus tear.  

In March 2010 the Veteran again reported that he had experienced back pain since service and noted that, when he was in service, a doctor informed him that nothing could be done about that ongoing pain.  He also reported pain radiating from his back down his legs.  The Veteran stated that the military doctor told him there was nothing he could do and that he just had to live with it.  At the July 2011 hearing before the undersigned, the Veteran again reported that he injured his back in service.  He also reported that he had been putting more pressure on his knee due to back pain.
 
At VA medical examinations in October 2011, the Veteran was diagnosed with degenerative joint disease of the lumbosacral spine, sciatica, and bilateral degenerative joint disease of the knees.  Although the examiner indicated that none of those disabilities were due to the Veteran's service, the examiner did not provide a medical rationale for that opinion.  In contrast, a September 2012 private medical opinion reflects consideration of the Veteran's in-service injury, analysis of his current degenerative joint disease of the lumbosacral spine, and a note that such degeneration could have begun in service at the time of the injury.  An April 2015 VA examination reflects that the Veteran's sciatica is, at least as likely as not, proximately due to or the result of his low back disability.

The Veteran submitted an April 2015 statement providing additional detail about his in-service back injury and reporting back pain and pain down his leg throughout his adult life.  In July 2015 the Veteran's spouse reported that she had been married to the Veteran for almost 40 years, was present at the time of his in-service back injury, and stated that the Veteran had appeared to experience ongoing pain since the injury and sought intermittent treatment and relief from doctors, chiropractors, and over the counter medications.  

Although August 2016 VA addendum medical opinions were obtained, the examiner again opined that the Veteran did not have a current back disability as the result of service, but did not address the Veteran's - and his spouse's - contentions that symptoms of such disability had been ongoing since service.  However, the examiner did note that sciatica was a known medical condition that occurs from such changes in the spine.  In a statement dated in January 2017 the Veteran's private provider opined that his current back disability was more likely than not caused by, or related to, injury received during active duty.  The January 2017 statement also reflects an opinion, without supporting analysis, that the Veteran's current right knee disability was secondary to injury that occurred while on active duty.

Affording the Veteran the benefit of the doubt, the Board finds that entitlement to service connection for degenerative disease of the low back is warranted.  The record plainly reflects that he experienced an in-service injury to the back and that he is diagnosed with a current back disability.  Moreover, statements from him, and his spouse, support that he has experienced back symptoms since service and private medical opinions support the existence of a causal link between his in-service experience and current disability.  As the medical evidence of record plainly attributes sciatica to the current back disability, entitlement to service connection for a sciatic nerve disorder as secondary to degenerative disease of the low back is also granted.  

However, the Board finds that service connection for the right knee is not warranted.  Although the Veteran has been diagnosed with right knee disability and he and his spouse have reported that the Veteran had radiating leg pain since service, service treatment records do not reveal any complaint, diagnosis, or treatment for any right knee disability.  The Veteran has also reported that, due to back pain, he shifted his weight bearing on his knees, resulting in right knee injury.  However, the August 2016 VA examiner addressed that contention and explained that the shifting of the Veteran's weight from knee to knee was normal and would not damage the knee.  The examiner explained that there were equal findings of degeneration in the right and left knees, which supported a determination that such degeneration was due to age.  Although the Veteran has also been diagnosed with complex tear of the medial meniscus with effusion, the examiner explained that type of tear, and the resulting pain, comes on quickly - and was not noted until 2008 - and that such injury does not result from chronic favoring of a knee.  As the Veteran's private examiner correlated his current right knee disability to an in-service injury, but did not provide any medical rationale for that opinion, the Board finds the 2016 VA opinion more probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board acknowledges the Veteran's lay contentions, but observes that the file does not reflect that the Veteran has any medical training or expertise that qualify him to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the most probative and persuasive evidence is against a finding that his current right knee back disability is related to service, service connection is denied.  38 U.S.C. § 5107 (b) (West 2012); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).




ORDER

Service connection for degenerative disease of the low back is granted.

Service connection for a sciatic nerve disorder as secondary to degenerative disease of the low back is granted. 

Service connection for a right knee disorder, to include as secondary to a low back disorder, is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


